This is an appeal from an order of the district court of Freestone County refusing bail.
We have carefully examined the facts. From same we learn that appellant and his sons were at a still when same was approached by officers. The deceased was one of said officers. He was killed by the use of a shot gun in the hands of appellant.
Appellant seems to place reliance only upon the fact of-his age, and that confinement may injure his health. The court heard testimony on this point. We have carefully examined same. We are not led to believe from this testimony that confinement of appellant in jail will injure his life. No mitigating facts appear in the record as far as concerns the homicide.
Believing the judgment of the trial court in refusing bail to be no abuse of the discretion confided in him, the judgment denying bail will be affirmed.
Affirmed. *Page 238